DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were previously objected to under 37 CFR 1.83(a) for not showing essential claimed subject matter.  Applicant has deleted the unshown claim limitations, thereby obviating these objections.
The drawings were further objected to as failing to comply with 37 CFR 1.84(p)(5) for Figure 2 failing include certain reference character(s) not mentioned in the description.  Applicant has provided a corrected Figure 2 in compliance with 37 CFR 1.121(d), thereby obviating these objections as well.

	Claim Objections
Claims 1-13 were previously objected to for minor informalities.  Applicant has amended the claims to remedy all of the previously denoted issues, thereby obviating these objections.

Claim Rejections - 35 USC § 112
Claims 1-13 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended the claims to remedy all of the previously denoted issues, thereby obviating these 112(b) rejections.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney B. Carroll on Friday, August 12th, 2022.
The application has been amended as follows: 

(1)  An electric submersible pump system, comprising: an electric motor comprising a first drive shaft; a motor protector disposed uphole from the electric motor, wherein the motor protector comprises a second drive shaft that is coupled to the first drive shaft and a mechanical shaft seal associated with the second drive shaft and disposed at an uphole end of the motor protector; a solids separator disposed uphole from the motor protector and coupled to the motor protector, wherein the solids separator comprises a housing interiorly defining a clean cavity at a downhole end of the housing that encloses the mechanical shaft seal of the motor protector, interiorly defining a separation cavity in a middle of the housing, defining a plurality of inlet ports at an uphole end of the housing, defining a first plurality of exit ports located downhole of the inlet ports and contiguous with the separation cavity, and defining a second plurality of exit ports uphole of the clean cavity and downhole of the separation cavity, a third drive shaft coupled to the second drive shaft, a flow inducer coupled to the third drive shaft and located uphole of the separation cavity and downhole of the inlet ports, a fine solids separator coupled to the third drive shaft and located uphole of the clean cavity, downhole of the separation cavity and adjacent to the second plurality of exit ports; a pump intake disposed uphole of the solids separator; and a pump disposed uphole of the pump intake and fluidically coupled to the pump intake, the pump having a fourth drive shaft that is coupled to the third drive shaft.

(17)  The electric submersible pump assembly according to claim 1, wherein the solids separator provides first and second stages that dispose of various sizes of solids.

(19)  The electric submersible pump assembly according to claim 1, wherein the separation cavity of the solids separator defines a first conical interior surface which is narrower at its uphole end than at its downhole end, wherein the separation cavity of the solids separator defines a second conical interior surface located downhole of the first conical interior surface and which is wider at its uphole end than at its downhole end, and wherein the first plurality of exit ports are located at a junction between the first conical interior surface and the second conical interior surface.

Allowable Subject Matter
Claims 1-2, 5-7, 9, & 14-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on August 9th, 2022 have overcome the previously applied prior art rejections.
In view of these amendments, the Examiner has conducted an updated prior art search and has determined that no other prior art reference(s) successfully disclose(s) or render(s) obvious Applicant’s invention as now recited.  In particular, the prior art fails to disclose an electric submersible pump system having an electric motor, a motor protector, a solids separator, a pump intake, and a pump arranged and structured as now claimed, wherein the solids separator is disposed uphole from the motor protector and coupled to the motor protector, wherein the solids separator comprises a housing interiorly defining a clean cavity at a downhole end of the housing that encloses the mechanical shaft seal of the motor protector, interiorly defining a separation cavity in a middle of the housing, defining a plurality of inlet ports at an uphole end of the housing, defining a first plurality of exit ports located downhole of the inlet ports and contiguous with the separation cavity, and defining a second plurality of exit ports uphole of the clean cavity and downhole of the separation cavity, a third drive shaft coupled to the second drive shaft, a flow inducer coupled to the third drive shaft and located uphole of the separation cavity and downhole of the inlet ports, a fine solids separator coupled to the third drive shaft and located uphole of the clean cavity, downhole of the separation cavity and adjacent to the second plurality of exit ports.  
Thus, the prior art falls far short of disclosing or rendering obvious Applicant’s invention as now claimed.  Therefore, the Examiner now finds Applicant’s recited invention to be novel and non-obvious over the prior art, and therefore, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
ABC